Order entered November 18, 2019




                                             In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                      No. 05-19-00191-CR

                                 JOHN WHEELER, Appellant

                                                V.

                              THE STATE OF TEXAS, Appellee

                      On Appeal from the 283rd Judicial District Court
                                   Dallas County, Texas
                           Trial Court Cause No. F17-10261-T

                                            ORDER
       Before the Court is the State’s November 14, 2019 second motion for extension of time

to file its brief. The State’s brief has been tendered with the motion. We GRANT the motion

and ORDER the State’s brief filed as of the date of this order.

                                                      /s/   LANA MYERS
                                                            JUSTICE